Exhibit 10.23
bnedlogoa14.jpg [bnedlogoa14.jpg]


June 19, 2019
Kanuj Malhotra
[ ]
[ ]

Dear Kanuj,
It’s my pleasure to update the terms and conditions of your employment with
Barnes & Noble Education, Inc. The following represents the key elements of
these revised terms and conditions:
Position:
Executive Vice President, Corporate Development and President, Digital Student
Solutions



Reports to:
Michael Huseby, Executive Chairman and Chief Executive Officer



Transfer Date:
Upon the effectiveness of the spin-off of Barnes & Noble Education, Inc. from
Barnes & Noble, Inc.         



Base Salary:
$523,400 annually

            
Incentive Compensation:
Eligible to participate in our Incentive Compensation Plan. The target level
annual bonus payment for your position is 100% of your base salary. Payments
under the plan are based upon achievement of measurable objectives as defined by
the Company each fiscal year. The fiscal year period is defined as May 1st to
April 30th.



Equity:
Subject to approval by the Compensation Committee, you will be eligible to
participate in our annual long-term incentive program. Additional details will
be shared after approval.



Benefits:
Eligible to participate in the Company’s health and welfare programs.



Indemnification/D&O
Liability Insurance:
Shall be indemnified and advanced expenses for third party claims and covered
under D&O insurance policies on the same terms and conditions as are provided to
other executive officers.



Severance Benefits:
Should your employment terminate for any reason including “Good Reason” as
defined below, but excluding your voluntary termination, death or disability or
termination for “Cause” as defined below, the Company shall (i) pay you an
amount equal to one (1) times the sum of (a) one year’s salary and (b) your
target annual bonus for the year of termination (“Severance Amount”), and (ii)
provide you continued health care coverage at the Company’s cost pursuant to the
Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”) if you elect COBRA
coverage until the earlier of when you are no longer eligible for COBRA coverage
or twelve (12) months following your date of termination (the “COBRA Benefits”);
provided that (x) you execute and deliver to the






--------------------------------------------------------------------------------

Exhibit 10.23
bnedlogoa14.jpg [bnedlogoa14.jpg]


Company, and do not revoke, a release of all claims against the Company
substantially in the form attached hereto as Exhibit A (“Release”) and (y) you
have not materially breached as of the date of such termination any provisions
of this letter or your Agreement Regarding Certain Terms and Conditions of
Employment (the “Agreement”) and do not materially breach such provisions at any
time during the Relevant Period (as defined in the Agreement). The Company’s
obligation to make such payment shall be cancelled upon the occurrence of any
such material breach and, in the event such payment has already been made, you
shall repay to the Company such payment within 30 days after demand therefor;
provided, however, such repayment shall not be required if the Company shall
have materially breached this offer letter or the attached Agreement prior to
the time of your breach. The Severance Amount shall be paid in cash in a single
lump sum on the later of (1) the first day of the month following the month in
which such termination occurs and (2) the date the Revocation Period (as defined
in the Release) has expired and the COBRA Benefits will be provided on a monthly
basis. Notwithstanding anything in this paragraph to the contrary, if a Release
is not executed and delivered to the Company within 60 days of such termination
of employment (or if such Release is revoked in accordance with its terms), the
Severance Amount shall not be paid and the COBRA Benefits shall not be made
available to you.


Change of Control:
If at any time during your employment (i) there is a Change of Control (as
defined below) and (ii) your employment is terminated by the Company without
Cause or you voluntarily terminate your employment for Good Reason, in either
case, within 90 days preceding or two years following the Change of Control or
the remainder of the current Renewal Term (as defined in the Employment
Agreement), as applicable, then the Company shall (A) pay you an amount equal to
two times the sum of (i) your then Annual Base Salary, and (ii) your target
annual bonus for the year of termination (or, if higher, as in effect
immediately prior to the Change of Control) (“Change of Control Amount”), and
(B) provide you the COBRA Benefits, less all applicable withholding and other
applicable taxes and deductions. (A) The Change of Control Amount and the COBRA
Benefits are subject to you executing and delivering to the Company (and not
revoking) the Release within 60 days following your termination date, (B) the
Change of Control Amount shall be paid to you in cash in a single lump sum
within 30 days after the date your employment terminates (or, if later, when the
Release becomes irrevocable) and (C) the COBRA Benefits will be provided on a
monthly basis. In the event that it is determined that the aggregate amount of
the payments and benefits that could be considered “parachute payments” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(collectively, with the regulations and other guidance promulgated thereunder,
the “Code”; and such payments and benefits, the “Parachute Payments”) that, but
for this paragraph would be payable to you under this Agreement or any other
plan, policy, or arrangement of the Company or Barnes & Noble Education, Inc. or
any






--------------------------------------------------------------------------------

Exhibit 10.23
bnedlogoa14.jpg [bnedlogoa14.jpg]


affiliate, exceeds the greatest amount of Parachute Payments that could be paid
to you without giving rise to any liability for any excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the aggregate amount of
Parachute Payments payable to you shall not exceed the amount that produces the
greatest after-tax benefit to you after taking into account any Excise Tax to be
payable by you. Any reduction in Parachute Payments pursuant to the immediately
preceding sentence shall be made in the following order: (1) cash payments that
do not constitute deferred compensation within the meaning of Section 409A of
the Code, (2) welfare or in-kind benefits, (3) equity compensation awards and
(4) cash payments that do constitute deferred compensation; in each case, such
reductions shall be made in the manner that maximizes the present value to you
of all such payments. For the avoidance of doubt, the amounts payable to you
under this paragraph shall be in lieu of any amounts payable to you under the
previous paragraph (Severance).
For purposes of this letter, “Change of Control” shall mean the occurrence of
one or more of the following events: (i) during any period of 24 consecutive
months, individuals who were Directors of the Company on the first day of such
period (the “Incumbent Directors”) cease for any reason to constitute a majority
of the Board; provided, however, that any individual becoming a Director of the
Company subsequent to the first day of such period whose election, or nomination
for election, by the Company’s stockholders was approved by a vote of at least a
majority of the Incumbent Directors shall be considered as though such
individual were an Incumbent Director; (ii) the consummation of (A) a merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving (x) the Company or (y) any of its Subsidiaries, but in the case of
this clause (y) only if Company Voting Securities (as defined below) are issued
or issuable (each of the events referred to in this clause (A) being hereinafter
referred to as a “Reorganization”) or (B) the sale or other disposition of all
or substantially all the assets of the Company to an entity that is not an
affiliate (a “Sale”), in each case, if such Reorganization or Sale requires the
approval of the Company’s stockholders under the law of the Company’s
jurisdiction of organization (whether such approval is required for such
Reorganization or Sale or for the issuance of securities of the Company in such
Reorganization or Sale), unless, immediately following such Reorganization or
Sale, (1) all or substantially all the individuals and entities who were the
“beneficial owners” (as such term is defined in Rule 13d-3 under the Securities
Exchange Act of 1934 (or a successor rule thereto)) (the “Exchange Act”) of the
securities eligible to vote for the election of the Board (“Company Voting
Securities”) outstanding immediately prior to the consummation of such
Reorganization or Sale beneficially own, directly or indirectly, more than 50%
of the combined voting power of the then outstanding voting securities of the
corporation resulting from such Reorganization or Sale (including a corporation
that, as a result of such transaction, owns the Company or all or substantially
all the Company’s assets either directly or through one or more subsidiaries)
(the “Continuing Corporation”) in substantially the same proportions as their
ownership, immediately prior to the consummation of such Reorganization or Sale,
of the outstanding Company Voting Securities (excluding any outstanding voting
securities of the Continuing Corporation that such beneficial owners hold
immediately following the consummation of the Reorganization or Sale as a result
of their ownership prior to such consummation of voting securities of any
company or other entity involved in or forming part of such Reorganization or
Sale other than the Company), (2) no “person” (as such term is used in Section
13(d) of the Exchange Act) (each, a “Person”) (excluding (x) any employee
benefit plan (or related trust) sponsored or maintained by the Continuing
Corporation or any corporation controlled by the Continuing Corporation or (y)
Leonard Riggio, his spouse, his lineal descendants, trusts for the exclusive
benefit of any such individuals, the executor or administrator of the estate or
the legal representative of any of such individuals and any entity controlled by





--------------------------------------------------------------------------------

Exhibit 10.23
bnedlogoa14.jpg [bnedlogoa14.jpg]


any of the foregoing Persons (the “Riggio Shareholders”) beneficially owns,
directly or indirectly, 40% or more of the combined voting power of the then
outstanding voting securities of the Continuing Corporation and (3) at least a
majority of the members of the board of directors of the Continuing Corporation
were Incumbent Directors at the time of the execution of the definitive
agreement providing for such Reorganization or Sale or, in the absence of such
an agreement, at the time at which approval of the Board was obtained for such
Reorganization or Sale; or (iii) any person, corporation or other entity or
“group” (as used in Section 14(d)(2) of the Exchange Act) (other than (A) the
Company, (B) any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or an affiliate, (C) any entity owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of the voting power of the Company Voting
Securities or (D) the Riggio Shareholders) becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 40% or more of
the combined voting power of the Company Voting Securities; provided, however,
that for purposes of this subparagraph (iii), the following acquisitions shall
not constitute a Change of Control: (w) any acquisition directly from the
Company, (x) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or an affiliate, (y) any acquisition by
an underwriter temporarily holding such Company Voting Securities pursuant to an
offering of such securities or any acquisition by a pledgee of Company Voting
Securities holding such securities as collateral or temporarily holding such
securities upon foreclosure of the underlying obligation or (z) any acquisition
pursuant to a Reorganization or Sale that does not constitute a Change of
Control for purposes of subparagraph (ii) above.
For purposes of this letter, “Cause” means (A) your, engaging in misconduct or
gross negligence which is injurious to Company; (B) your indictment or
conviction by a court of competent jurisdiction with respect to any felony or
other crime or violation of law involving fraud or dishonesty (with the
exception of misconduct based in good faith on the advice of professional
consultants, such as attorneys and accountants), or your entry of a plea of nolo
contendere with respect to any felony involving fraud or dishonesty (with the
exception of misconduct based in good faith on the advice of professional
consultants, such as attorneys and accountants); (C) any gross negligence,
intentional acts or intentional omissions by you, as determined by the Company
in connection with the performance of the duties and responsibilities of your
employment hereunder; (D) engaging in any act of misconduct or moral turpitude,
as determined by the Company; (E) abuse of or dependency on alcohol or drugs
(illicit or otherwise) which adversely affects job performance; (F) failure or
refusal by you to properly perform (as determined by the Company in its
reasonable discretion and judgment) the duties, responsibilities or obligations
of your employment for reasons other than Disability or authorized leave, or to
properly perform or follow (as determined by the Company in its reasonable
discretion and judgment) any lawful direction by the Company; or (G) breach of
this Agreement or of any other duty to, written policy of, or agreement with the
Company; provided that, with respect to clauses (C), (F) and (G), you have
failed to cure such circumstances within 10 days following written notice from
the Company.
For purposes of this letter, “Good Reason” shall mean the occurrence of one or
more of the following events: (A) a material diminution of your duties; (B) a
material diminution in the authority, duties or responsibilities of the
supervisor to whom you are required to report; (C) a reduction in the annual
base salary you receive from the Company or a reduction in your target annual
bonus; (D) a reduction in your title, (E) the principal executive offices of the
Company shall be relocated to a location more than 50 miles from both Basking
Ridge, NJ and New York, NY or (F) during the two-year period following a Change
in Control, a material reduction in the value of the employee benefits provided
to you. Notwithstanding the foregoing, you will have grounds to resign for Good
Reason only if (A) you notify the Company in writing of the grounds therefor
within 60 days following their occurrence, (B) the Company does not cure such
grounds within 30 days following the receipt of such notice and (C) you actually
resign your employment within 30 days following the end of such cure period.





--------------------------------------------------------------------------------

Exhibit 10.23
bnedlogoa14.jpg [bnedlogoa14.jpg]


For purposes of this letter, the term “Disability” means you are unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.
This letter shall not be deemed to be a contract of employment for a specific
period of time and nothing contained herein shall alter your status as an
at-will employee. This letter supersedes any prior written or oral agreements
between you and the Company relating to the subject matter hereof.
Please sign this letter to acknowledge receipt and acceptance of the terms.
Please return a signed copy to me and keep a copy for your records.
Please contact me with any questions.
Sincerely,
/s/ JoAnn Magill
JoAnn Magill
SVP, Human Resources
Enclosure
Agreed and Accepted:
/s/ Kanuj Malhotra 
Kanuj Malhotra
June 19, 2019 
Date










--------------------------------------------------------------------------------


Exhibit 10.23
bnedlogoa14.jpg [bnedlogoa14.jpg]


EXHIBIT A
GENERAL RELEASE AND WAIVER


1. Kanuj Malhotra (“Employee”) hereby acknowledges and agrees Employee’s
employment with Barnes and Noble Education, LLC, a subsidiary of Barnes & Noble
Education, Inc. (the “Company”) terminated on __________, 20__ (the “Termination
Date”).
2. Employee acknowledges and agrees that Employee’s executing this General
Release and Waiver (“Release”) is a condition precedent to the Company’s
obligation to pay (and the Employee’s right to retain) the Severance Amount (or,
as applicable, the Change in Control Amount) and the COBRA Benefits, each as
defined in the offer letter dated as of June __, 2019, including the attached
Agreement, between Employee and the Company (such agreement referred to
collectively herein as the “Employment Agreement” and such payments and benefits
collectively referred to herein as the “Separation Benefit”), that the
Separation Benefit is adequate consideration for this Release, and that any
monetary or other benefits that, prior to the execution of this Release,
Employee may have earned or accrued, or to which Employee may have been
entitled, have been paid or such payments or benefits have been released, waived
or settled by Releasor (as defined below) except as expressly provided in this
Release.
3. (a) THIS SECTION PROVIDES A COMPLETE RELEASE AND WAIVER OF ALL EXISTING AND
POTENTIAL CLAIMS EMPLOYEE MAY HAVE AGAINST EVERY PERSON AND ENTITY INCLUDED
WITHIN THE DESCRIPTION BELOW OF “RELEASEE.” BEFORE EMPLOYEE SIGNS THIS RELEASE,
EMPLOYEE MUST READ THIS SECTION CAREFULLY, AND MAKE SURE THAT EMPLOYEE
UNDERSTANDS IT FULLY.
(b) In consideration of Employee’s receipt and acceptance of the Separation
Benefit from the Company, and on behalf of the Company and each Releasee (as
defined below), Employee, on Employee’s behalf and on behalf of Employee’s
heirs, executors, administrators, successors and assigns (collectively,
“Releasor”), hereby irrevocably, unconditionally and generally releases the
Company, its current and former officers, directors, shareholders, trustees,
parents, members, managers, affiliates, subsidiaries, branches, divisions,
benefit plans, agents, attorneys, advisors, counselors and employees, and the
current and former officers, directors, shareholders, agents, attorneys,
advisors, counselors and employees of any such parent, affiliate, subsidiary,
branch or division of the Company and the heirs, executors, administrators,
receivers, successors and assigns of all of the foregoing (each, a “Releasee”),
from or in connection with, and hereby waives and/or settles, except as provided
in Section 3(c) herein, any and all actions, causes of action, suits, debts,
dues, sums of money, accounts, controversies, agreements, promises, damages,
judgments, executions, or any liability, claims or demands, known or unknown and
of any nature whatsoever, whether or not related to employment, and which
Releasor ever had, now has or hereafter can, shall or may have as of the date of
this Release, including, without limitation, (i) any rights and/or claims
arising under any contract, express or implied, written or oral, including,
without limitation, the Employment Agreement; (ii) any rights and/or claims
arising under any applicable foreign, federal, state, local or other statutes,
orders, laws, ordinances, regulations or the like, or case law, that relate to
employment or employment practices, including, without limitation, family and
medical, and/or, specifically, that prohibit discrimination based upon age,
race, religion, sex, color, creed, national origin, sexual orientation, marital
status, disability, medical condition, pregnancy, veteran status or any other
unlawful bases, including, without limitation, the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866
and 1871, as amended, the Age Discrimination in





--------------------------------------------------------------------------------

Exhibit 10.23
bnedlogoa14.jpg [bnedlogoa14.jpg]


Employment Act of 1967, as amended, the Older Workers Benefit Protection Act,
the Immigration Reform and Control Act, the Fair Credit Reporting Act, the
Consumer Credit Protection Act, the Fair Labor Standards Act, the National Labor
Relations Act, the Uniform Services Employment and Reemployment Rights Act of
1994, the Genetic Information Nondiscrimination Act, the Occupational Safety and
Health Act, the Patient Protection and Affordable Care Act, the Drug-Free
Workplace Act, the Equal Pay Act, the Americans with Disabilities Act of 1990,
as amended, the Family Medical Leave Act of 1993, as amended, the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Vietnam Era
Veterans’ Readjustment Assistance Act of 1974, as amended, the Worker Adjustment
and Retraining Notification Act of 1988, as amended, and any similar applicable
statutes, orders, laws, ordinances, regulations or the like, or case law, of the
State of New Jersey and the State of New York and any state in which any
Releasee is subject to jurisdiction, or any political subdivision thereof,
including, without limitation, the New York State Human Rights Law, the New York
State Labor Law, the New York City Human Rights Law, the New Jersey Law Against
Discrimination, the New Jersey Conscientious Employee Protection Act, and the
New Jersey Wage and Hour Law, and all applicable rules and regulations
promulgated pursuant to or concerning any of the foregoing statutes, orders,
laws, ordinances, regulations or the like; (iii) any waivable rights and/or
claims relating to wages and hours, including under state or local labor or wage
payment laws; (iv) any rights and/or claims to benefits that Employee may have
or become entitled to receive under any severance, termination, change of
control, bonus or similar policy, plan, program, agreement or similar or related
arrangements, including, without limitation, any offer letter, letter agreement
or employment agreement between Employee and the Company; (v) any rights and/or
claims that Employee may have to receive any equity in the Company (whether
restricted or unrestricted) in the future; and (vi) and any rights and/or claims
for attorneys’ fees. Employee agrees not to challenge or contest the
reasonableness, validity, or enforceability of this Release.
(c) Notwithstanding the foregoing, Employee does not release any Releasee from
any of the following rights and/or claims: (i) any rights and/or claims Employee
may have that arise after the date Employee signs this Release; (ii) any rights
and/or claims that by law cannot be waived by private agreement; (iii)
Employee’s right to file a charge or report with, or participate in, any
investigation or proceeding conducted by the U.S. Equal Employment Opportunity
Commission (“EEOC”) or other government agency; provided that even though
Employee can file a charge or report or participate in an investigation or
proceeding conducted by the EEOC or other government agency, by executing this
Release, Employee is waiving his/her ability to obtain relief of any kind from
any Releasee to the extent permitted by law (but Employee does not waive the
right to any recovery authorized under Section 21F of the Securities Exchange
Act of 1934); (iv) Employee’s non-forfeitable rights to accrued benefits (within
the meaning of Sections 203 and 204 of ERISA); or (v) any rights and/or claims
to indemnification from the Company pursuant to its governing documents or
applicable law and any rights and/or claims to insurance coverage under any
directors’ and officers’ personal liability insurance or fiduciary insurance
policy.
4. Nothing in or about this Release is intended to, and shall not, prohibit
Employee from engaging in the following activities, and the limitations in
Section 3 of the Agreement shall not apply to the disclosure of Confidential
Information under the following circumstances: (i) filing and, as provided for
under Section 21F of the Securities Exchange Act of 1934, maintaining the
confidentiality of a claim with a government agency that is responsible for
enforcing a law; (ii) providing Confidential Information (as defined in Section
3 of the Agreement) to the extent required by law or legal process or permitted
by Section 21F of the Securities Exchange Act of 1934; or (iii) cooperating with
or participating or assisting in any government or regulatory entity
investigation or proceeding. With respect to each of these three scenarios,
however, Employee agrees to take all reasonable steps to prevent the disclosure
of Confidential Information beyond the allowable parameters described in this
Section 4.





--------------------------------------------------------------------------------

Exhibit 10.23
bnedlogoa14.jpg [bnedlogoa14.jpg]


5. Employee represents and warrants that Employee has not filed or commenced any
complaints, claims, actions, or proceedings of any kind against any Releasee
with any federal, state, or local court or any administrative, regulatory or
arbitration agency or body except those that Employee has listed with
specificity next to Employee’s name in the signature block below; provided,
however, that Employee is not required to disclose any complaint or other
disclosures that are required or protected under the Sarbanes-Oxley Act of 2002,
the Securities Exchange Act of 1934, 18 U.S.C. §1513(e), or any other law, rule,
or regulation that is subject to the jurisdiction of the Securities and Exchange
Commission.
Employee hereby waives any right to, and agrees not to, seek reinstatement or
employment of any kind with any Releasee and, without waiver by any Releasee of
the foregoing, the existence of this Release shall be a valid, nondiscriminatory
basis for rejecting any such application or, in the event Employee obtains such
employment, for terminating such employment. This Release and the Separation
Benefit are not intended to be, shall not be construed as, and are not an
admission or concession by any Releasee of any wrongdoing or illegal or
actionable acts or omissions.
6. (a) Employee hereby represents and agrees that, except as shall be required
by law or as permitted under Section 3(c)(iii) or Section 4 of this Release,
Employee shall (i) keep confidential and not disclose orally or in writing, to
any person, except as may be required by law, any and all information concerning
the existence or terms of this Release and the amount of any payments made
hereunder and (ii) keep confidential and not disclose orally or in writing,
directly or indirectly, to any person (except Employee’s immediate family,
attorneys and accountant), any and all information concerning any potential
claims or causes of action that are being released in this Release, or
allegations or facts that would support such claims or causes of action.
(b) If Employee is requested or required (by oral questions, interrogatories,
requests for information, or documents, subpoena, civil investigative demand or
similar process) to disclose any information covered by Section 6(a) herein,
Employee shall promptly notify the Company of such request or requirement so
that the Company may seek to avoid or minimize the required disclosure and/or to
obtain an appropriate protective order or other appropriate relief to ensure
that any information so disclosed is maintained in confidence to the maximum
extent possible by the agency or other person receiving the disclosure, or, in
the discretion of the Company, to waive compliance with the provisions of this
Release. Employee shall use reasonable efforts, in cooperation with the Company
or otherwise, to avoid or minimize the required disclosure and/or to obtain such
protective order or other relief. If, in the absence of a protective order or
the receipt of a waiver hereunder, Employee is compelled to disclose such
information or else stand liable for contempt or suffer other sanction, censure,
or penalty, Employee shall disclose only so much of such information to the
party compelling disclosure as he/she believes in good faith on the basis of
advice of counsel is required by law, and Employee shall give the Company prior
notice of such information he believes he is required to disclose.
7. (a) Except as shall be required by law or as permitted under Section
3(c)(iii) or Section 4 of this Release, Employee shall not make, either directly
or by or through another person, any oral or written negative, disparaging or
adverse statements or representations of or concerning any Releasee.
(b) Without limitation to the survival of any other terms of the Employment
Agreement subsequent to the end of Employee’s employment, the expiration or
termination of the Employment Agreement, and/or the execution and effectiveness
of this Release, Employee and the Company expressly acknowledge that the terms
of Sections 3 through 6 of the Agreement survive and shall be in full force and
effect as provided in the Agreement.





--------------------------------------------------------------------------------

Exhibit 10.23
bnedlogoa14.jpg [bnedlogoa14.jpg]


8. The covenants, representations, and acknowledgments made by Employee in this
Release shall continue to have full force and effect after the execution and
effectiveness of this Release and the delivery of the Separation Benefit, and
this Release shall inure to the benefit of each Releasee, and the successors and
assigns of each of them, to the extent necessary to preserve the intended
benefits of such provisions. If any section of this Release is determined to be
void, voidable, or unenforceable, it shall have no effect on the remainder of
this Release, which shall remain in full force and effect, and the provisions so
held invalid or unenforceable shall be deemed modified as to give such
provisions the maximum effect permitted by applicable law. The Company shall be
excused and released from any obligation to make payment of the Separation
Benefit, and Employee shall be obligated to return to the Company the Separation
Benefit, in the event that Employee is found to have (a) made a material
misstatement in any term, condition, covenant, representation, or acknowledgment
in this Release, or (b) Employee is found to have committed or commits a
material breach of any term, condition, or covenant in this Release.
9. This Release and the Employment Agreement constitute the sole and complete
agreement between the parties with respect to the matters set forth therein and
supersedes all prior agreements, understandings, and arrangements, oral or
written, between Employee and the Company with respect to the subject matter
thereof. This Release may not be amended or modified except by an instrument or
instruments in writing signed by the party against whom enforcement of any such
modification or amendment is sought. Either party may, by an instrument in
writing, waive compliance by the other party with any term or provision of this
Release to be performed or complied with by such other party.
10. With respect to any claims or disputes under or in connection with this
Release or any claims released under Section 3 of this Release, Employee and the
Company hereby acknowledge and agree that Section 9 of the Agreement shall
govern. Employee acknowledges that a breach or threatened breach of the
provisions of this Release may give rise to losses or damages for which the
Company cannot be reasonably or adequately compensated in an action at law, and
that such violation may result in irreparable and continuing harm to the
Company. Accordingly, Employee agrees that, in addition to any other remedy that
the Company may have at law or in equity, the Company shall be entitled to seek
equitable relief, including, without limitation, injunction and specific
performance and Employee hereby waives any requirements for security or posting
of any bond in connection with such relief. No specification in this Release of
any particular remedy shall be construed as a waiver or prohibition of any other
remedies (including claims for damages) in the event of a breach or threatened
breach of this Release.
11. Employee agrees and acknowledges that (a) Employee has had an adequate
opportunity to review this Release and all of its terms, (b) Employee
understands all of the terms of this Release, which are fair, reasonable, and
are not the result of any fraud, duress, coercion, pressure, or undue influence
exercised by or on behalf of any Releasee, and (c) Employee has agreed to and/or
entered into this Release and all of the terms hereof, knowingly, freely, and
voluntarily.
12. By executing this Release, Releasor acknowledges that (a) Employee has been
advised by the Company to consult with an attorney before executing this
Release; (b) Employee was provided and has adequate time (that is, 21 days) to
review this Release and to consider whether to sign this Release, (c) Employee
has been advised that Employee has 7 days following execution to revoke this
Release (“Revocation Period”), (d) the Release is written in a manner calculated
to be understood by Employee, (e) the Release represents Employee’s knowing and
voluntary release of any and all claims that he/she might have up through the
date this Release is signed, including, but not limited to, any claims arising
under the Age Discrimination in Employment Act, (f) Employee has not been asked
to release, nor has he/she released, any claim that may arise after the date of
this Release, and (g) the consideration that





--------------------------------------------------------------------------------

Exhibit 10.23
bnedlogoa14.jpg [bnedlogoa14.jpg]


Employee will receive in exchange for signing this Release (that is, the
Separation Benefit) is something of value to which he/she was not already
entitled. Notwithstanding anything to the contrary contained herein or in the
Employment Agreement, this Release shall not be effective or enforceable, and
the Separation Benefit is not payable and shall not be delivered or paid by the
Company, until the Revocation Period has expired (that is, the 8th day after the
Employee signs the Release) and provided that Employee has not revoked this
Release. Employee agrees that any revocation shall be made in writing and
delivered to JoAnn Magill, SVP, Human Resources Officer, 120 Mountain View
Boulevard, Basking Ridge, NJ 07920 in a manner such that it is delivered before
the expiration of the Revocation Period. Employee acknowledges that revocation
of this Release shall result in the Company’s not having an obligation to pay
the Separation Benefit.




Signature: ___________________________        Date:
______________________________
    





